DATED
31 St . March 2009

ASSIGNMENT, NOVATION AND AMENDMENT AGREEMENT
relating to

the assignment of the Third Party Interest under the Production Sharing Contract relating to
the Dehuk Block

between

THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ

and

DNO IRAQ AS

GENEL ENERGY INTERNATIONAL LIMITED
THIS ASSIGNMENT, NOVATION AND AMENDMENT AGREEMENT js
entered intoon 3) St . March 2009 (the “Completion Date”),

BETWEEN
PARTIES

(1) THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ, duly
represented by [is Excellency the Minister of Natural Resources Dr. Ashti
Hawrami, and hereinafter referred to as the “Assignor”;

(2) DNO IRAQ AS, a company established and existing under the laws of
Norway, whose registered office is at Standen 1, Aker Brygge, PO Box 1345
Vika, 0113 Oslo, Norway, duly represented by Helge Bide, Chairman, and
hereinafter referred to as “DNO”; and

G) GENEL ENERGY INTERNATIONAL LIMITED, a company incorporated
and existing under the laws of Anguilla, British West Indies, whose registered
office is at Caribbean Suite, The Valley, Anguilla, British West Indies, TV1 11P,
duly represented by Mehmet Sepil, Chief Executive Officer and Director, and
hereinafter referred to as the “Assignee”.

The parties hereto are individually referred to as a “Party” and collectively as the
“Parties”.

BACKGROUND

(A) A Production Sharing Contract (amended as referred to in Recital (B) being
hereafter referred to as the “Contract") in respect of Petroleum Operations
relating to the Dohuk Block in the Kurdistan Region of Iraq was executed on
13 March 2008 between the Assignor and DNO as CONTRACTOR;

(B) The Contract was amended by agreement between the Assignor and DNO on
10 September 2008 (hereafter the “Amendment and Relinquishment
Agreement”) and by a letter dated 10 September 2008 from the Assignor to
DNO;

(C) Article 4.6 of the Contract provides for an option, held by the Assignor, of
assigning an interest in the Contract, defined in the Contract as the Third Party
Interest, of up to forty per cent (40%);

(D) The Assignor and DNO wish to further amend Article 4.7 of the Contract,
providing for the option of assigning the Third Party Interest to continue until
31 March 2009;

(E) The Assignor wishes to assign the entirety of the Third Party Interest, namely

an undivided interest of forty per cent (40%) as a CONTRACTOR Entity in

all of the rights, duties, obligations and liabilities under and in the Contract

(save as provided in and subject to Article 4 of the Contract) pursuant to
Article 4.6 of the Contract (hereafter the “Assigned Interest”), and “AC

A

fi)
|

(F)

Assignee wishes to accept such rights, duties, obligations and liabilities under
and in the Contract in so far as they relate to the Assigned Interest; and

Subject to this Agreement, the Assignor wishes to be released and discharged
from the Contract in relation to the assignment of the Assigned Interest and
the novation of the Contract, and the Assignee and DNO wish to release and
discharge the Assignor in relation to the Assigned Interest upon the terms of
the Assignee’s undertaking to perform the Contract and be bound by the terms
of the Contract in relation to the relevant Assigned Interest.

AGREED TERMS

nN

2.1

DEFINITIONS AND INTERPRETATION

Unless otherwise defined herein (including the recitals) capitalized terms have
the meanings ascribed to them in the Contract and in the Amendment and
Relinquishment Agreement. Article 1.2 of the Contract shall apply hereto
mutatis mutandis,

In this Agreement “Participation Date” means 10" September, 2008.
NOVATION

With effect on and from the Participation Date, the Assignor shall assign and
transfer all the Assignor’s rights, duties, obligations and liabilities arising in
connection with the Assigned Interest under the Contract to the Assignee and
the Assignee shall become a party to the Contract subject to the terms of this
Agreement, and the Assignee shall accede to the Contract.

With effect from the Completion Date, subject to Article 2.3 and Article 3
below, the Assignee undertakes to each of the Assignor and DNO to perform
all of the Assignee’s obligations under the Contract and be bound by the terms
of the Contract in every way as if the Assignee had been a party to the
Contract as 2 CONTRACTOR Entity in respect of the Assigned Interest, on
and from the Effective Date, provided that the Assignee will not be liable for:

(a) any proportion of Petroleum Costs prior to the Effective Date, or for
the avoidance of doubt, any proportion of the Transferred Dohuk
Petroleum Costs; or

(6) any proportion ef Government Interest share of the CONTRACTOR’s
Petroleum Costs; or

(c) the Excluded Payments (as defined in Article 4.3) prior to, as at, or
following the Completion Date; and

in respect of all the Petroleum Costs paid by DNO prior to the Participation
Date under the Contract, including the Water Project Payment which is
recoverable as Petroleum Costs in accordance with the letter referred to in
Recital (B), the right and entitlement to Available Petroleum under Article 25
of the Contract shall vest in and be exercisable by DNO and the Assignee shall
only be entitled to recover Petroleum Costs under Article 25 of the Contract as

2
23

2.5

Pag
‘be

a CONTRACTOR Entity if and to the extent that the Assignee has incurred
and paid for such Petroleum Costs on and after the Participation Date, As
between the CONTRACTOR Entities, Petroleum Costs incurred prior to the
Participation Date shall be recovered first by DNO, and thereafter the priority
of recovery of Petroleum Costs on and after the Participation Date shall be
first for recovery of Petroleum Costs incurred in respect of operating costs and
thereafter exploration and development costs and expenditures and any Water
Project Payment, with the costs, expenditures and Water Project Payment
instalments incurred earliest in time being recovered first.

Nothing in this Agreement shall affect or prejudice any claim or demand
which either the Assignor or DNO may have in connection with the Assigned
Interest against the other relating to matters prior to the Participation Date.

It is hereby agreed that the Contract shall continue in full force and effect and
that, as from the Completion Date, its terms have only changed to the extent
set out in this Agreement.

The Assignee together with DNO (as CONTRACTOR Entities under the
Contract) jointly and severally covenant with and in favour of the Assignor
that they will perform and ebserve the terms and conditions contained in the
Contract and on the part of the CONTRACTOR to be performed and
observed.

AMENDMENTS TO THE CONTRACT.

The Parties agree that the following amendments set out in this Article 3 shall
be made to the Contract with effect from the Completion Date.

On the Completion Date, the Assignee shall, by virtue of this Agreement and
pursuant to the provisions of the Contract, become a CONTRACTOR Entity
under the Contract.

Amendments to the Contract

(a) The first paragraph of the Contract setting out the parties shall be
amended so as to read:
“BETWEEN AND AMONG

THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ, in
Dehuk, Kurdistan Region, the Republic of Iraq, as represented by His
Excellency the Minister of Natural Resources Dr. Ashti Hawrami (the
“Government’);

AND
DNO IRAQ AS, 2 company established and existing under the laws of

Norway, whose registered office is at Stranden 1, Aker Brygge, PO ,
Box 1345 Vika, 0113 Oslo, Norway (“DNO"): KK

3 I |

(b)

(c)

(d)

AND

GENEL ENERGY INTERNATIONAL LIMITED, 2 company
incorporated and existing under the laws of Anguilla, British West Indies,
whose registered office is at Caribbean Suite, The Valley, Anguilla,
British West Indies, TV1 11P (“Genel”),”

The definition of “Contractor Entity" in Article 1.1 of the Contract
shall be amended by replacing the penultimate sentence with the
following:

“DNO Iraq AS and XYZ LTD. as the CONTRACTOR Entities as at
the Effective Date, own an undivided interest in the Petroleum
Operations in respect of the entire Contract Area in the following
percentages at the Effective Date:

DNO Iraq AS 40%

Genel Energy International Limited 40%"

Article 4.7(a) of the Contract is amended so as to rcad “31 March
2009".

The following provisions shall replace the existing provisions of
Article 44 of the Contract:

“44,1 Address
Any notice, instruction, waiver, consent, claim or demand or
other communication made in connection with this Contract or
with any arbitration under this Contract shall be in writing in
English (cach a “Notice™), and shall be sufficiently given if
delivered or sent as follows:
“To the Government:
Attention: His Excellency the Minister of Natural Resources
Address;
Ministry of Natural Resources
Kurdistan Regional Government
Dohuk, Kurdistan

Email; mor@krgoil.com
To the CONTRACTOR:
In case of DNO Irag AS

Attention: Magne Normann
Address:

39" Floor Shatha Tower
PO Box 502503

Dubai Media City
Dubai

United Arab Emirates

Email: magne.normann@dno.no

In case of Genel Energy International Limited
Attention: Mehmet Sepil
Address:

Turan Emeksiz

Sokak Park Sitesi

Kat;5 No:12 06990 Kavaklidere
Ankara, Turkey

Email: m.sepil@genel-cnerji.com”

44.2 Form
44.2.1 Any Notice shall be in writing in English and shall be sent by:

a delivering it by hand to that Party’s address
set out in Anicle 44.1;

Gi) internationally recognised courier to that
Party's address set out in Article 44.1; or

Gii) electronic means 10 that Party's email address
set out in Article 44.1,

44.2.2 Other than as specifically provided for in this Contract, any
Notice shall be deemed to have been received:

a if delivered by hand to a Party’s address. on
the day of delivery if a Business Day,
otherwise on the next succeeding Business
Day:

41

(i) if sent by internationally recognised courier, on the
Business Day delivered; or

(iii) if delivered by electronic means, by the intended
recipient 24 hours after it was transmitted, and for
proving such receipt it shall be sufficient to show that
such notice, document or information was properly
addressed,

provided that in cach case where delivery by hand, by fax or by
email occurs afier 5 p.m. on a Business Day service shall be
deemed to occur at 9 a.m, on the next Business Day.

For the purposes of this Article 44.2.2, the term “Business
Day” shall mean a day (other than a Saturday, Sunday or public
holiday) on which banks are open for general business in (a)
the Kurdistan Region, and (b) London, United Kingdom.

443° Change of Address

A Party may at any time notify the other Parties of a change of
its name, relevant addressee, address, fax number or email
address for the purposes of this Article 44, provided that such
notice shall only be effective on (i) the date specified in the
notice as the date on which the change is to take place: or (ii) if
no date is specified or if the date specified is less than five (5)
days after the date on which notice is given, the date following
five (5) days after the notice of any change has been given.”

PAYMENT PROVISIONS

(a)

(b)

(©)

On the Completion Date, the Assignee shall be liable for and shal] be
obliged only to pay its Assigned Interest share of Petroleum Costs
accrued on and from the Effective Date, including without limitation
the Minimum Exploration Obligations and the Production Bonuses.
For the avoidance of doubt, the Assigned Interest share of Petroleum
Costs does not include any proportion of the Water Project Payment.
The payment by DNO of the Water Project Payment shall be made in
accordance with Articles 18, 19 and 20 of the Amendment and
Relinquishment Agreement.

The amount of Petroleum Costs accrued on and from the Effective
Date for the period up to and including the date referred to in Annex A
shall be payable by the Assignee to the Assignor within thirty (30)
days of the Completion Date to the Assignor’s bank account sct out in
Annex A,

The payment by the Assignee of the amount of Petroleum Costs
referred to in Article 4.1(b) shall be subject to the Assignee’s right of

43

44

5.2

audit under the Joint Operating Agreement in order to verify the
correctness of such amount,

(@) Following the Completion Date, and until the Joint Operating
Agreement is entered into, DNO shall be entitled to invoice the
Assignee for its Assigned Interest share of all Petroleum Costs incurred
in the period after the date referred to in Annex A and to cash call the
Assignee for all Petroleum Costs anticipated to be incurred in each
calendar month. The Assignee shall pay the cash calls referred to in
Annex A in full within thirty (30) days of the Completion Date.
‘Thereafter, each invoice and cash call shall be paid by the Assignee in
full in accordance with paragraph 2 of the accounting procedure
attached to the Joint Operating Agreement, subject always to the
Assignee’s right of audit under the Joint Operating Agreement to
verify the correctness of such amount invoiced or cash called.

(e} In addition to the Assignec’s obligation to pay Petroleum Costs as
stated in Articles 4.1(b) and (d) (such obligation to exclude the Water
Project Payment as provided in Article 4.1(a)), the Assignee shall be
liable to pay the Assignor upon the entry into of the Joint Operating
Agreement its Assigned Interest share of all other operating costs.
expenditures and Operator's administration and overhead charges,
which are not Petroleum Costs, and which are payable under the Joint
Operating Agreement on and from the Participation Date.

The Parties agree that the Assignee shall not be liable for any share of
Petroleum Costs accrued prior to the Participation Date.

The Parties agree that the Assignee shall not be liable for any proportion of
Government Interest share of the CONTRACTOR's Petroleum Costs,

The Parties agree that the Assignee shal! not be liable to DNO or the Assignor
for any Signature Bonus, Capacity Building Bonus, or for any part of the
Water Project Payment payable or paid under the Contract and any obligation
to contribute to DNO’s share of all Petroleum Costs under the Contract before
the Participation Date (the “Excluded Payments”).

REPRESENTATIONS, WARRANTIES AND COVENANTS,

The Assignee represents and warrants that as at the Completion Date it is
financially and technically capable of fulfilling its duties and obligations under
the Contract; and the Assignee agrees to provide within seven (7) days of the
Completion Date a guarantee to the Assignor pursuant to Article 9.1 of the
Contract to cover its CONTRACTOR Entity interest share of the outstanding
Minimum Financial Commitment for the First Sub-Period in a form acceptable
to the Assignor.

DNO hereby confirms to the Assignee that as at the Completion Date it has
received reasonable evidence of the Assignee’s technical and financial
capability to discharge the obligations of CONTRACTOR Entity under the
Contract and a Joint Operating Agreement in respect thereof. Ae
!

7 V )
34

The Assignor covenants and agrees that it will not grant to any third party any
rights which would conflict or be inconsistent with the rights granted
hereunder and under the Contract or other than as provided under the Contract,
and that the Option of Third Party Participation has been fully exercised
pursuant to the Contract.

(a) Each of the Assignor and DNO represents and warrants to the
Assignee that as at the Completion Date it has the power and authority
to enter into this Agreement and that no Joint Operating Agreement
has been or will be entered into prior to the Completion Date.

(>) The Assignor hereby represents and warrants to DNO and the Assignee
that it has not entered into any other agreements, deeds, instruments,
arrangements, or undertakings of any nature with any other third party
in which it agrees to transfer or grant nights with respect to the
Assigned Interest being transferred hereunder to such third party and
that the Assigned Interest is free and clear of all liens, claims and any
other encumbrance whatsoever.

MISCELLANEOUS

Articles 36, 39, 41, 42, 43, 44 (as amended) and 46 of the Contract shall apply
to this Agreement musatis mutandis

Following the Completion Date, DNO and the Assignee shal! meet as soon as
reasonably practicable to agree and enter into a Joint Operating Agreement
which shall be substantially in the form attached in Annex B.

COUNTERPARTS

This Agreement may be executed in any number of counterparts and this has
the same effect as if the signatures on the counterparts were on a single copy
of this Agreement.
This Agreement has been signed by the duly authorised representatives of the Parties
on the Completion Date.

For and on behalf of DNO
DNO IRAQ AS
Signature ay
Helge Bi
For and on behalf of the Assignee

GENEL ENERGY INTERNATIONAL LIMITED

| Signature LYN S00...
Mehmet Sepil

J
For and on behalf of the Assignor

THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ

Prime Minister Minister of Natural Resources
Kurdistan Regional Government Kurdistan Regional Government
On behalf of the Regional Council ’ On behalf of the Ministry of Natural
for the Oil and Gas Affairs of Resources in the Kurdistan Region
the Kurdistan Region -lraq

Nechirvan Barzani Ashti Hawrami

A.

Cc

Annex A
Pre 2009 Cash Call - Assignee

Assignee's Assigned Interest Share of Petroleum Costs from the Participation
Date of 10 September 2008 until 1* January 2009 is an amount cqual to
$253,345 (40% Working Interest of Assignee)

Notes:

The total of Petroleum Costs incurred and applicable to the Dohuk PSC from
10 September 2008 up to 1" January 2009 is an amount equal to $633,364
(00%).

2009 Cash Call - Assignee

Cash calls to be paid by the Assignee within thirty (30) days of the
Completion Date.

Cash call for months: January, February and March 2009
Cash call amount: — $179,566 (40% Working Interest of Assignee)
Bank Details of DNO Iraq AS

DNO Iraq AS” bank account details to which payment is to be made are as
follows:

Funds Transferred to: J P Morgan Chase Bank — New York

SWIFT: CHASUS33XXX

Account Name: Emirates Bank International A/c No 000544748893
UID: 122786

SWIFT: EBILAEAD
Beneficiary: DNO Middle East
Account No: 0073-359585-013

, \/

Annex B
Form of Joint Operating Agreement
